Citation Nr: 0826107	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date prior to March 20, 2007 
for the grant of service connection for prostate cancer.

3.  Entitlement to an effective date earlier than May 13, 
2004 for a 60 percent rating for bronchial asthma.

4.  Propriety of reduction of compensation due to 
incarceration.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1970 to August 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An August 1996 RO decisional letter reduced the veteran's 
compensation due to incarceration.  An April 2005 rating 
decision denied the veteran service connection for hepatitis 
C.  The April 2005 rating decision also increased the rating 
for the veteran's bronchial asthma to 60 percent disabling, 
effective May 13, 2004.  A May 2007 rating decision granted 
the veteran service connection for prostate cancer and 
assigned a 100 percent rating, effective March 20, 2007.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2008 and delivered sworn testimony at a 
hearing in St. Louis, Missouri.  Evidence (argument) 
pertinent to the matters on appeal was received 
contemporaneously with the veteran's March 2008 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The earliest diagnosis of prostate cancer of record is 
March 20, 2007.

2.  On May 13, 2004, the RO received the veteran's claim for 
an increased disability rating for his service-connected 
bronchial asthma.  

3.  The veteran was incarcerated in a state prison system for 
conviction of a felony, from June 1990 to January 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 20, 
2007, for the award of service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2007).

2.  The criteria for an effective date earlier than May 13, 
2004 for a 60 percent disability rating for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

3.  Reduction of the veteran's disability compensation due to 
incarceration for a felony conviction was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2007 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
prostate cancer, such claim is now substantiated.   As such, 
the filing of a notice of disagreement as to the effective 
date assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the effective date assigned triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.

The November 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant criteria for the 
assignment of effective dates.  In addition, March 2006 
correspondence explained the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.

As for the issue of entitlement to an effective date earlier 
than May 13, 2004 for a 60 percent rating for bronchial 
asthma (which originated as an increased rating claim), under 
38 U.S.C. § 5103(a) VA must, at a minimum, notify a claimant 
that, (1) to substantiate an increased rating claim, the 
evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life" and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The June 2004 VCAA letter in this case failed to provide the 
veteran with notice that to substantiate his claim the 
evidence may demonstrate the effect that the worsening of his 
condition has on his employment and daily life.  Vazquez-
Flores, supra.  The letter also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code.  Additionally, the veteran was 
not advised of the information and evidence necessary to 
establish an earlier effective date for the award of 
compensation benefits at a higher (60 percent) rate.  
Accordingly, the Board finds that VA has not provided 
adequate section 5103(a) notice to the veteran, and such 
notice error is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir.2007).  To overcome 
the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Sanders, 
487 F.3d at 889.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that, in a May 2006 statement of 
the case, the veteran was specifically notified of the 
evidence necessary to obtain specific evaluations under 
Diagnostic Code 6602, as well as for the assignment of an 
earlier effective date for compensation benefits.  
Furthermore, the June 2004 notice letter issued to the 
veteran during this appeal, although not substantively 
adequate for section 5103(a) purposes, did provide him with 
information of VA's responsibility to assist him in obtaining 
evidence and provide him with a medical examination if 
necessary, as well as how to contact VA with any questions he 
may have.  Importantly, the Board notes that the veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
Further, in March 2006 the veteran received notice regarding 
the assignment of a disability rating and/or effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on the foregoing, 
the Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claim such that the essential fairness of 
the adjudication was not affected.  Sanders, supra.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  Because the 
VCAA notice in this case, relative to the earlier effective 
date claim for the award of a 60 percent rating for asthma, 
was not completed prior to the initial AOJ adjudication, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not completed 
prior to the first AOJ adjudication of the claim, after the 
notice was provided, the case was readjudicated and a 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As for the issue of the propriety of reduction of 
compensation due to incarceration, there is no information or 
evidence which might be developed which could change the 
provisions of the statute, and only legal issues are 
involved; as such, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue 
here does not arise from the receipt of a "substantially 
complete application" from the veteran under 38 U.S.C.A. § 
5103(a), but rather, arises by action of law under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans.  Thus, the VCAA is not 
applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

However, regulations at 38 C.F.R. § 3.665(a) require VA to 
notify the veteran that his benefits are subject to reduction 
due to his incarceration, of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  And, 
according to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.

In this case, the RO issued a letter in June 1996 which 
informed the veteran of the legal requirement to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding the matter.  Based on this evidence, VA 
has met the requirements for notification under the law and 
regulations.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA and private treatment records.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

I.  Effective date prior to March 20, 2007 for the grant of 
service connection for prostate cancer.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Effective November 7, 1996, VA amended 38 C.F.R. § 3.309(e) 
by adding prostate cancer as a presumed service-connected 
condition manifested anytime after service, based on exposure 
to herbicides containing dioxin, subject to the requirements 
of 38 C.F.R. § 3.307(a)(6) and (d).

On May 13, 2004, the veteran filed a claim for service 
connection for prostate disability.

The earliest diagnosis of prostate cancer of record is March 
20, 2007.

In May 2007, the RO granted service connection and a 100 
percent rating for prostate cancer due to Agent Orange 
exposure, effective March 20, 2007, the date of the earliest 
diagnosis of prostate cancer of record.

The veteran asserts that service connection (and by 
extension, his 100 percent rating) should be effective from 
the dates that he was shown to have elevated PSA readings (in 
2002).  However, as noted above, there is no medical evidence 
of a diagnosis of prostate cancer until March 20, 2007.

As noted, the effective date of an evaluation and award of 
compensation will be on the date of receipt of the claim, May 
13, 2004, or the date entitlement arose, March 20, 2007, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400, 3.400(b)(2).  In sum, the evidence of record provides 
no basis for an award of service connection for prostate 
cancer prior to March 20, 2007.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Effective date earlier than May 13, 2004 for a 60 
percent rating for bronchial asthma.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

In cases involving a claim for higher compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  38 C.F.R. § 3.400(o)(2).

Service connection for bronchial asthma was granted by a 
rating decision dated in October 1972, and a noncompensable 
rating was assigned.  A July 1973 Board decision assigned a 
10 percent rating for the veteran's asthma, and a September 
2000 Board decision found that a disability evaluation in 
excess of 10 percent for service-connected bronchial asthma, 
based on clear and unmistakable error in a Board decision of 
July 1973, was not warranted. 

In an April 2005 RO decision, the veteran was assigned a 60 
percent disability evaluation for his asthma, effective May 
13, 2004, the date of the veteran's claim for an increased 
disability evaluation for service-connected bronchial asthma.  
The veteran disagreed with the effective date assigned for 
the 60 percent rating, and a SOC was issued in May 2006, and 
he perfected his appeal.

The record does not reflect receipt of a claim for an 
increased rating for the service-connected asthma at any time 
during the period following the July 1993 Board decision 
which awarded a 10 percent rating, and receipt of the 
increased rating claim on May 13, 2004.  As such, the 
earliest date assignable for an increased rating for the 
service-connected asthma is one year prior to receipt of the 
increased rating claim on May 13, 2004.  38 C.F.R. § 
3.400(o)(2).

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for bronchial asthma manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

The Board finds that there has been no demonstration by 
competent clinical evidence of record that the rating 
criteria for a disability evaluation of 60 percent for the 
veteran's service-connected asthma were met at any time 
within the one year period prior to the veteran's May 13, 
2004 claim.

The Board notes that once a claim for compensation has been 
allowed, receipt of a report of examination which meets 
certain requirements will be accepted as an informal claim 
and the date of the examination will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157.  In the case of 
evidence from a private physician, a layman, or a state or 
other institution, the date of receipt of such evidence by VA 
is the date of the claim.  38 C.F.R. § 3.157.  In order to 
qualify for an earlier effective date in this case, it must 
be factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; in other words, such a record must be dated sometime 
between May 13, 2003 and May 13, 2004.

The Board notes that the veteran's representative (March 2008 
Board hearing transcript (Tr.), at page 9.) has referenced a 
treatment report dated in June 2001 that showed an FEV-1 of 
55.  As for the aforementioned June 2001 record, as well as 
the other private respiratory medical records associated with 
the claims file (with pulmonary function tests, dated 
beginning in 1994), such records were not received by VA 
until after May 13, 2004, and they can not be used to 
establish an earlier effective date in this case.  38 C.F.R. 
§ 3.157(b)(2).

In short, the effective date for the grant of the 60 percent 
rating for his service-connected bronchial asthma can not be 
earlier than May 13, 2004.

III.  Incarceration

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

The Board notes that section 3.665 of 38 C.F.R. was amended 
during the pendency of this appeal.  See 68 Fed. Reg. 34,542 
(June 10, 2003).  However, these amendments, rules governing 
reduction of benefits for fugitive felons, have no relevance 
to the particular facts in this case, since the veteran is 
not a fugitive.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits at no more than the 10 
percent rate is required by the statute.

In June 1996 VA was notified by the Texas Department of 
Criminal Justice that the veteran was incarcerated beginning 
June 14, 1990.  The RO issued a letter in June 1996 which 
informed the veteran of the legal requirement to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding the matter.

In August 1996 correspondence to the veteran, the RO noted 
that August 13, 1990, was the 61st day following the 
veteran's conviction, thus establishing that the 
incarceration had lasted more than 60 days.  Based on these 
findings, the law and regulations were applied to reduce the 
veteran's compensation, effective August 13, 1990, to the 
one-half of the 10 percent rate (at the time of his 
incarceration, the veteran was service-connected for 
bronchial asthma, rated as 10 percent disabling).  The 
veteran was released from incarceration in January 2007.

The veteran has indicated that his conviction was not proper 
and was unjust and unconstitutional.  The Board notes, 
however, that VA's General Counsel has issued an opinion 
which states that the provisions of 38 U.S.C.A. § 5313 and 38 
C.F.R. § 3.665 are operative when a conviction has led to 
incarceration, regardless of whether the recipient's 
appellate options have been exhausted.  VAOPGCPREC 6-97.  
Thus, the fact that the veteran may be appealing his 
conviction is not a factor which may be considered in 
determining the propriety of the decision to reduce the 
veteran's compensation benefits to the 10 percent level.

The veteran has also argued that the RO essentially made up 
38 C.F.R. § 3.665, and that such a regulation was not in 
existence at the time of his incarceration.  The Board notes 
that 38 C.F.R. § 3.665 was promulgated in 1981.  46 FR 47542, 
Sep 29, 1981.

In sum, the reduction in the veteran's compensation benefits, 
based on his incarceration for a felony, was proper.


ORDER

An effective date earlier than March 20, 2007 for the grant 
of service connection for prostate cancer is denied.

An effective date earlier than May 13, 2004 for a 60 percent 
rating for bronchial asthma, is denied.

Because the reduction in disability compensation was proper, 
the appeal as to the issue of the propriety of reduction of 
compensation due to incarceration is denied.


REMAND

The veteran contends (March 2008 Board hearing transcript, 
pages 16-22) that he has hepatitis C as a result of 
inoculations he received during service with a jet injector.  
Service treatment records show that the veteran received 
numerous inoculations during active service.  An October 2003 
laboratory record reveals that the veteran had a positive 
reaction to hepatitis C.  In support of his claim, in April 
2008 the veteran submitted articles discussing injections and 
hepatitis C.

Whether the veteran's hepatitis C is related to service is a 
medical question and requires medical expertise.  Under the 
circumstances of this case, the Board finds that the veteran 
should be afforded a VA examination to determine whether he 
has hepatitis C related to service.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has hepatitis C 
related to service.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has hepatitis C that is related to 
service.  In providing such opinion, the 
examiner should discuss consideration of 
the veteran's assertion that he has 
hepatitis C as a result of inoculations 
he received during service.  The examiner 
must explain the rationale for all 
opinions given.

2.  The AOJ should then readjudicate 
(based on all of the evidence of record, 
including the articles pertaining to 
injections and hepatitis C received by 
the Board in April 2008) the issue of 
entitlement to service connection for 
hepatitis C.  If the benefit sought is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


